     Case 6:20-cv-00076-JRH-BWC Document 17 Filed 02/02/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



 BENNIE JAMES JOHNSON,III,

               Plaintiff,                                CIVIL ACTION NO.: 6:20-cv-76


        V.



 WARDEN BOBBITT,et al..

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 9. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES the following portions of Plaintiffs Amended

Complaint:

       1.     Claims Number 2, 3, and 4 for "negligence" and violations of prison policy
              and procedure against Defendants Byrd, Carter, Hall, Hamilton, Howard,
              Johnson, Popovich, and unnamed officers;

       2.     Claim Number 5 for deprivation of property against Defendants Jordan and
              McCoin;

       3.     Claims Number 6 and 9, an Eighth Amendment claim for missing meals,
              against Defendants Carter and Howard;

       4.     Claims Number 8 and 12, which are conditions of confinement claims,
              against Defendants Byrd, Carter, Howard, Johnson, and Lejet;

       5.     Claims Number 10 and 11, Eighth Amendment conditions of confinement
              claims related to Tier 11 segregation, against Defendant Johnson;

       6.     Claim Number 14 against Defendant Johnson; and
     Case 6:20-cv-00076-JRH-BWC Document 17 Filed 02/02/21 Page 2 of 2




       7.     Claims against Defendants Deputy Warden of Care, Jackson, and Dasher.

Id at 1-2. However, Plaintiffs: 1) Claims Number 1 and 7, a procedural due process claim

concerning Plaintiffs assignment to Tier II, asserted against Defendants Byrd, Lejet, Johnson,

Smart, and Bobbitt; and 2) Claim Number 13, an Eighth Amendment claim, against Defendant

Johnson remain pending. Id.; Doc. 10. To be clear, the only remaining Defendants are Defendants

Byrd, Lejet, Smart, Johnson, and Bobbitt.

       SO ORDERED,thist^^day of February, 2021.


                                     J.                          JUDGE
                                     UNITED ^ITATES DISTRICT COURT
                                     SOUTH^N DISTRICT OF GEORGIA
